FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST One Franklin Parkway San Mateo, CA 94403-1906 April 29, 2015 Via EDGAR Transmission Naseem Nixon U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 RE: Franklin Templeton Variable Insurance Products Trust (Registrant) File Nos. 033-23493 and 811-05583 Dear Ms. Nixon: On behalf of the above-referenced Registrant, pursuant to Rule 477(a) under the Securities Act of 1933 (1933 Act), the undersigned hereby submits to the U.S.
